Order modified by striking out that part which imposes costs upon the defendant as a condition of permitting him to serve a supplemental answer, and inserting "in lieu thereof, and as a condition of serving such answer, the payment of all costs after service of notice of trial herein, such answer to be served and skid costs paid within ten-days after service of a copy of this order and notice of entry hereof, and by permitting the plaintiff to discontinue his action, without costs, if so advised by counsel, within ten days after service of such supplemental answer and the payment of said costs, and as so modified said order is affirmed, without costs of this appeal to either party. All concurred, except Williams, J., who dissented.